The writer concurs in the majority opinion in so far as the charge of the court relating to future damages was erroneous to the prejudice of the plaintiff in error in that it failed to confine the recovery to such damages as were reasonably certain to follow from the injury in the future; but, as to the admissibility of the ordinances, while one or more may not have been admisible in evidence, their admission was not prejudicial, for the reason that it was the duty of the trial judge, under the peculiar circumstances of the instant case, to tell the jury that the driver of the car which struck Garey was guilty of negligence as a matter of law. The undisputed evidence is that Garey at the time he was struck was in the performance of his duty in turning the switch point, and was struck in the left hip by the automobile approaching from behind at a place where artificial light was ample. The defense offered no explanation whatever of the conduct of the automobile driver. In fact, the claim of the defendant was that he was not the driver and was not present. The books are full of instances in which a person has been held guilty of negligence, as a matter of law, on a much weaker state of facts. *Page 508